Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a positive electrode active material having formula (1), LixMeYOaFb where Me=Mn in the reply filed on 7-25-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).                                                      Specification
The disclosure is objected to because of the following informalities: The specification should cite that 15/811.685 is now US Patent 10,818,910.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 12 is rejected because it is unclear how this claim further limits claim 11 which further limits claim 1 because the positive active material is always the main component and would contain 50 wt% or more of the positive electrode active material.                                               Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al. (CN 103928672, translation).           Yu et al. teaches on page 8, a lithium ion battery comprising a positive electrode, a negative electrode and an electrolyte. Yu et al. teaches on page 11 of the translation, a lithium ion battery comprising a positive electrode comprising Li2MnO2.91F0.09.  Yu et al. teaches also on page 11, a positive electrode comprising Li2MnO2.88F0.12.  
         Since Yu et al. teaches a positive electrode comprising Li2MnO2.91F0.09 and Li2MnO2.88F0.12, then inherently the positive electrode active material compound having a crystal structure belonging to a space group FM-3M must also be obtained.	
In addition, the presently claimed property of the positive electrode active material compound having a crystal structure belonging to a space group FM-3M would have obviously have been present once the Yu et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Claims 1-2, 4, 6-7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 07-037617, abstract).           Kenji et al. teaches in the abstract a battery comprising a positive active material represented by LiwMxOyXz where M can be Mn, Co, Ni, Fe, etc. and X=F where the formula can be Li2-2.5M0.8-1.25O1.0-2.0F0-1.0.          Kenji et al. teaches the claimed invention except does not teach all the specified conditions cited in claims.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li2M0.8O1.8F1, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Li2M0.8O1.8F, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	
When the positive active material comprises a compound having the formula  Li2M0.8O1.8F1, then the positive electrode active material compound having a crystal structure belonging to a space group FM-3M would have obviously have been present once the Kenji et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,818,910. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,818,910 claims in claim 1, teaching claim 1. U.S. Patent No. 10,818,910 claims in claims 2-13, instant claims 2-13.
Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-14 of U.S. Patent No. 10,854,876. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,854,876 claims the same claims.
Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,840,499. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,840,499 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,833,317. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,833,317 claims the same claims.
Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,497,928. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,497,928 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,818,911. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,818,911 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,833,315. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,833,315 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,811,672. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,811,672 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,811,673. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,811,673 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,818,912. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,818.912 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,833,316. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,833,316 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,043,661. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,043,661 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,833,322. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,833,322 claims the same claims.
Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,811,671. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,811,671 claims the same claims.

Claims  1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,081,687. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,081,687 claims the same claims.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727